Title: From Thomas Jefferson to Zachariah Loreilhe, 30 October 1786
From: Jefferson, Thomas
To: Loreilhe, Zachariah



Sir
Paris Octr. 30th. 1786

The order which you have received from Mr. Barclay for the purchase of gun-powder and other military items for the State of Virginia, was proper, and I believe the funds here would suffice to pay for them, though I have not lately enquired into their amount. But there is a circumstance of which Mr. Barclay is not apprized which will render it proper to defer the purchase till the spring of the year. At that time I shall take the liberty of writing to you and of availing the State of your willingness to execute the order.
I have the honor to be Sir, your most obedient humble servant,

Th: Jefferson

